Notice: This opinion is subject to correction before publication in the PACIFIC REPORTER.
      Readers are requested to bring errors to the attention of the Clerk of the Appellate Courts,
      303 K Street, Anchorage, Alaska 99501, phone (907) 264-0608, fax (907) 264-0878, email
      corrections@akcourts.us.



               THE SUPREME COURT OF THE STATE OF ALASKA

WILLIAM JOHNSON,                               )
                                               )        Supreme Court No. S-15965
                      Appellant,               )
                                               )        Superior Court No. 3AN-15-05765 CI
      v.                                       )
                                               )        OPINION
STATE OF ALASKA,                               )
DEPARTMENT OF                                  )        No. 7122 ­ August 26, 2016
CORRECTIONS,                                   )
                                               )
                      Appellee.                )
                                               )

              Appeal from the Superior Court of the State of Alaska, Third
              Judicial District, Anchorage, Eric A. Aarseth, Judge.

              Appearances: Jon Buchholdt, Buchholdt Law Offices,
              Anchorage, for Appellant. John K. Bodick, Assistant
              Attorney General, Anchorage, and Craig W. Richards,
              Attorney General, Juneau, for Appellee.

              Before: Stowers, Chief Justice, Maassen, and Bolger,
              Justices. [Fabe and Winfree, Justices, not participating.]

              MAASSEN, Justice.

I.    INTRODUCTION
              In a prison discipline proceeding, a prisoner was found guilty of possessing
contraband. He appealed his punishment to a discipline committee, which affirmed the
decision. Then, represented by counsel, the prisoner appealed to the superior court,
alleging that the Department of Corrections had deprived him of due process. The court
granted the State’s unopposed motion to dismiss the appeal on the ground that the
prisoner’s statement of points on appeal was deficient. When the prisoner moved for
reconsideration but made no attempt to remedy the deficiency, the superior court denied
the prisoner’s motion and awarded the State attorney’s fees.
                The prisoner appeals the dismissal and the award of attorney’s fees.
Finding no error, we affirm.
II.      FACTS AND PROCEEDINGS
                William Johnson was a prisoner at the Goose Creek Correctional Center.
In December 2014 he was working at the Point Mackenzie work farm when a corrections
officer found contraband — synthetic cannabinoids (Spice) — inside a cabinet to which
only Johnson and one other person had access. Another officer wrote up an incident
report detailing the first officer’s discovery.
                A third officer presided over a disciplinary hearing less than two weeks
later.       Johnson was found to have violated 22 Alaska Administrative Code
(AAC) 05.400(c)(7) (2016), which prohibits the “possession, use, or introduction of
contraband[] . . . which directly threatens the security of the facility, such
as . . . unauthorized drugs.” The decision includes little other information, but it does
describe Johnson’s statement: “Found in same spot as other stuff . . . Did not know it
was there . . . Just did job, did not pay attention to anything else . . . No dirty UA in 17
yrs of incarceration.”1
                Johnson filed an internal appeal, which was denied. The decision on appeal
states simply: “Appeal denied — Concur with guilty finding and affirm sanctions to run
concurrent with case # 14-1953.”


         1
                The ellipses appear in the decision itself.
                                              -2-                                     7122
              Johnson next filed a notice of appeal to the superior court. His statement
of points on appeal read:       “The Department of Corrections violated appellant’s
fundamental constitutional rights to due process in the prison disciplinary process and
the violation prejudiced appellant’s right to a fair adjudication.” The State moved to
dismiss the appeal, asserting that the points on appeal were deficient when measured
against the requirements of the Alaska Appellate Rules and AS 33.30.295(a), a statute
specifically addressing lawsuits brought by prisoners. Though represented by counsel,
Johnson did not oppose the State’s motion to dismiss. The superior court granted the
motion, citing the statute and Alaska Appellate Rule 204(e).
              Nearly a month later Johnson tardily moved for reconsideration, arguing
that the assertion in his points on appeal that his “fundamental constitutional rights to due
process” had been violated “in the prison disciplinary process” was sufficiently specific
to survive dismissal. The superior court denied the motion, again citing the appellate
rule and statute and observing that Johnson’s “statement of points on appeal does not
allege ‘specific facts’ that would establish a violation of his constitutional rights.” The
court also rejected Johnson’s argument that dismissal of his appeal violated his
constitutional right to access the courts, noting that Johnson had “the opportunity to seek
review of his disciplinary proceeding” in superior court but simply “did not avail himself
of this opportunity.” The court noted that Johnson “never explained [in his motion for
reconsideration] why he did not oppose” the State’s motion to dismiss and that he
thereafter “made no attempt to comply with AS 33.30.295(a) and Appellate Rule 204(e)”
even after his appeal had been dismissed on the basis of those provisions.
              The State had earlier moved for an award of $225 in attorney’s fees for one
hour of work. Johnson did not oppose the motion, and the court granted it the same day
it denied Johnson’s motion for reconsideration.

                                            -3-                                        7122

              Johnson appeals both the superior court’s dismissal of his appeal and its
award of attorney’s fees to the State.
III.   STANDARDS OF REVIEW
              This case requires us to interpret AS 33.30.295. “The interpretation of a
statute is a question of law to which we apply our independent judgment, interpreting the
statute according to reason, practicality, and common sense, considering the meaning of
the statute’s language, its legislative history, and its purpose.”2
              “We review a trial court’s award of attorney’s fees for an abuse of
discretion.”3 Awarding attorney’s fees is an abuse of discretion if it is “arbitrary,
capricious, manifestly unreasonable, or improperly motivated.”4 But “we review de novo
whether the [superior] court applied the law correctly in awarding attorney’s fees.”5




       2
             Barber v. State, Dep’t of Corr., 314 P.3d 58, 62 (Alaska 2013) (quoting
Cutler v. Kodiak Island Borough, 290 P.3d 415, 417 (Alaska 2012)).
       3
              Balough v. Fairbanks N. Star Borough, 995 P.2d 245, 254 (Alaska 2000).
       4
              Rhodes v. Erion, 189 P.3d 1051, 1053 (Alaska 2008) (quoting Kellis v.
Crites, 20 P.3d 1112, 1113 (Alaska 2001)); see also Gold Dust Mines, Inc. v. Little
Squaw Gold Mining Co., 299 P.3d 148, 157 (Alaska 2012) (“We will not reverse an
[attorney’s fees] award unless it is ‘manifestly unreasonable.’ ” (quoting Welcome v.
Jennings, 780 P.2d 1039, 1043 (Alaska 1989))).
       5
            Lake & Peninsula Borough Assembly v. Oberlatz, 329 P.3d 214, 221
(Alaska 2014) (quoting Marron v. Stromstad, 123 P.3d 992, 998 (Alaska 2005)).
                                            -4-                                    7122

IV.    DISCUSSION
              Johnson argues that the superior court erred as a matter of law in its
interpretation of Alaska Appellate Rule 602(c)(1)(A)6 and AS 33.30.295. Because the
superior court correctly interpreted the statute as requiring the dismissal of Johnson’s
appeal, we need not separately decide whether the appeal satisfied the Appellate Rules.7
       A.     Johnson’s Points On Appeal Failed To Satisfy AS 33.30.295(a).
              The superior court held that Johnson’s statement of points on appeal failed
to meet a statutory requirement specific to prisoner litigation.                   Alaska
Statute 33.30.295(a) provides: “A prisoner may obtain judicial review by the superior
court of a final disciplinary decision by the department only if the prisoner alleges
specific facts establishing a violation of the prisoner’s fundamental constitutional rights
that prejudiced the prisoner’s right to a fair adjudication.” (Emphasis added.) Johnson
argues that his statement of points on appeal — alleging that the State “violated [his]
fundamental constitutional rights to due process in the prison disciplinary process” and



       6
             The superior court cited Appellate Rule 204(e) in its order dismissing the
appeal and its order denying reconsideration, apparently accepting the authority
suggested by the State in its motion to dismiss. The rule governing statements of points
on appeal in appeals to the superior court is Appellate Rule 602(c)(1)(A). The parties
both address the correct rule on this appeal.
       7
               Johnson does argue that AS 33.30.295(a) is unconstitutional as applied
because it effectively amends Appellate Rule 602 despite the legislature’s noncompliance
with Leege v. Martin, 379 P.2d 447, 451 (Alaska 1963), in which we held “that a
legislative enactment will not be effective to change court rules of practice and procedure
unless the bill specifically states that its purpose is to effect such a change.” But the
legislation at issue, H.B. 201, did state such a purpose:                              “An
Act . . . amending . . . Alaska Rules of Appellate Procedure 204 . . . [and] 602.”
Committee Substitute for House Bill (C.S.H.B.) 201, 19th Leg., 1st Sess. (1995).
Johnson points us to no other alleged defects.
                                            -5-                                      7122

thereby “prejudiced [his] right to a fair adjudication” — was sufficient to provide notice
to the court and the State of the basis of his appeal when viewed in conjunction with the
administrative record.      He argues that the superior court’s interpretation of
AS 33.30.295(a) “effectively requires [him] to submit his entire brief on appeal in a
document stylized ‘Notice of Points on Appeal.’ ” The State counters that interpreting
Johnson’s generic statement as satisfying the requirements of the statute would “foster[]
the practice of filing ‘form’ notices of appeal,” which would “result[] in meritless appeals
because it [would] allow[] the notice of appeal and statement of points on appeal to be
filed without first examining the appellate record for legitimate errors.” We find the
State’s argument most consistent with the statute’s language and purpose.
              “To establish the meaning of a statute, we examine both its text and its
purpose.”8 We give statutory language a “ ‘reasonable or common sense construction,
consonant with the objectives of the legislature.’ The intent of the legislature must
govern and the policies and purposes of the statute should not be defeated.”9 We
“presume that the legislature intended every word, sentence, or provision of a statute to
have some purpose, force, and effect, and that no words or provisions are superfluous.”10
              The plain language of AS 33.30.295(a) shows that it is intended to address
the prisoner’s initial filing — the one that initiates the appeal — and not a later-filed



         8
              Marathon Oil Co. v. State, Dep’t of Nat. Res., 254 P.3d 1078, 1083 (Alaska
2011).
         9
            Mech. Contractors of Alaska, Inc. v. State, Dep’t of Pub. Safety, 91 P.3d
240, 248 (Alaska 2004) (quoting Mack v. State, 900 P.2d 1202, 1205 (Alaska
App.1995)).
         10
            Nelson v. Municipality of Anchorage, 267 P.3d 636, 642 (Alaska 2011)
(quoting Mech. Contractors of Alaska, Inc., 91 P.3d at 248).
                                            -6-                                       7122

appellate brief.11 The statute’s beginning words signal plainly that it is establishing
preconditions to judicial review: “A prisoner may obtain judicial review . . . only
if . . . .”12 A judge who is reading a prisoner’s appellate brief has already granted
“judicial review” and is in the course of providing it.          And the remainder of
AS 33.30.295(a) is also concerned with the initiation of the appeal; it discusses
commencing the appeal by “filing a notice of appeal and other required documents in
accordance with AS 09.19,”13 preparing the record, and transmitting the record. These
steps are laid out sequentially: first the appeal is commenced, then the record is prepared



       11
              Alaska Statute 33.30.295(a) provides in full:
              A prisoner may obtain judicial review by the superior court
              of a final disciplinary decision by the department only if the
              prisoner alleges specific facts establishing a violation of the
              prisoner’s fundamental constitutional rights that prejudiced
              the prisoner’s right to a fair adjudication. An appeal shall be
              commenced by the prisoner filing a notice of appeal and other
              required documents in accordance with AS 09.19 and the
              applicable rules of court governing administrative appeals
              that do not conflict with AS 09.19. Unless the appeal is not
              accepted for filing under AS 09.19.010 or is dismissed under
              AS 09.19.020, a record of the proceedings shall be prepared
              by the department, consisting of the original papers and
              exhibits submitted in the disciplinary process and a cassette
              tape of the disciplinary hearing. The record shall be prepared
              and transmitted in accordance with the applicable rules of
              court governing administrative appeals.
       12
              AS 33.30.295(a) (emphasis added).
       13
             AS 09.19.010 addresses prisoners’ responsibility for filing fees and
provides for exemptions based on prisoners’ personal finances; AS 09.19.020 requires
courts to dismiss prisoner lawsuits if the prisoner is found to have made a material
misstatement in seeking the financial exemption.
                                            -7-                                      7122

and transmitted. It would thus be inconsistent with both the subject matter and the
chronology of subsection .295(a) if we were to interpret the “specific facts” requirement
of the statute’s first line as one the prisoner can wait to satisfy until after his appeal has
reached the briefing stage.
              This reading of the statute is consistent with the legislative purpose. The
statute was part of a bill Governor Tony Knowles transmitted to the legislature to
“address[] many of the problems arising from prisoner litigation” and “ensure that
offenders focus their attention on their rehabilitation and reformation, rather than on
endless ‘recreational’ litigation.”14 The section of the bill that eventually became
AS 33.30.295(a) was one of several provisions “designed to reduce the number of
frivolous suits filed by prisoners that involve the [S]tate.”15 In support of the bill, the
deputy attorney general explained the governor’s directive that prisoner litigation, which
was consistently on the increase, be targeted for cost-cutting.16 We conclude that the
statute was intended to prevent a bare-bones statement of points on appeal like Johnson’s
from triggering a briefing schedule, the time and expense required of both parties to
generate their appellate briefs, and the judicial investment of the time necessary for
review and decision.



       14
              1995 House Journal 488-91 (Governor’s February 27, 1995 transmittal
letter for House Bill (H.B.) 201, 19th Leg., 1st Sess. (1995)).
       15
              Id. at 489. See also Barber v. State, Dep’t of Corr., 314 P.3d 58, 66
(Alaska 2013) (“[T]he [S]tate may have a legitimate interest in reducing frivolous
prisoner litigation.”).
       16
             Statement of Laurie Otto, Deputy Att’y Gen. at 1:19:55-1:25:00 Tape 95­
29, Hearing on H.B. 201, Before the House State Affairs Comm., 19th Leg., 1st Sess.
(Mar. 18, 1995).
                                             -8-                                        7122

              Compliance with AS 33.30.295(a)’s requirement that a prisoner “allege[]
specific facts establishing a violation of the prisoner’s fundamental constitutional rights”
would not have imposed a particularly heavy burden on Johnson; he explains them
tersely in his brief on this appeal, asserting that the prison discipline committee failed “to
determine what facts alleged in the report supported the allegations of disciplinary
violations” and “failed to explain why the writer of the written report was not called upon
to testify at the hearing even though Johnson requested his presence.” No mention of
either of these grounds for review was made in his vaguely worded statement of points
on appeal.     He further contends that his alleged “due process violations were
ascertainable from the record” and from the decisional documents attached to his notice
of appeal. But this argument shifts to the judge the initial burden of identifying
appealable issues in the decisions and the record below — a result the legislature sought
to avoid when it enacted AS 33.30.295(a).
              Finally, we note that the statute and the appellate rules, when properly
applied, are unlikely to result in the dismissal of meritorious appeals. The State’s motion
to dismiss could have been timely opposed, but it was not. Appellate Rule 602(c)(1)(A)
specifically allows appellants to supplement their points on appeal on motion and “for
cause,” but Johnson never sought to supplement or clarify his points on appeal. The
superior court’s order denying reconsideration implied that the court would have been
receptive to an earnest attempt to comply with the “specific facts” requirement of the
statute, as we would expect the court to be.17 But even in his tardy motion for

       17
             We emphasize that we are not concerned in this case with the superior
court’s obligations to pro se litigants, as Johnson was represented by counsel. See
Collins v. Arctic Builders, 957 P.2d 980, 982 (Alaska 1998) (“[W]e conclude that the
superior court must inform a pro se litigant of the specific defects in his notice of appeal
                                                                              (continued...)
                                             -9-                                        7122

reconsideration Johnson failed to take the obvious step of informing the superior court
of the factual basis for his appeal, instead arguing doggedly that the court was required
to view what he had already filed as legally sufficient. In short, although Johnson lost
his appeal because his statement of points on appeal was deficient, he had procedural
opportunities to correct the deficiency but inexplicably failed to take them.18
      B.     Johnson Waived Any Objection To The Attorney’s Fees Award.
             Johnson argues that the superior court erred when it awarded attorney’s fees
to the State as prevailing party. Though represented by counsel, Johnson filed no
opposition to the State’s fees motion in the superior court, did not mention the subject
in his untimely motion for reconsideration of the dismissal order, and did not ask the




      17
        (...continued)
and give him an opportunity to remedy those defects.”).
      18
               Johnson also argues that the superior court was obliged to review his
allegations of due process violations, regardless of the requirements of AS 33.30.295(a),
because of cases addressing prisoners’ rights of access to the courts. He cites Barber v.
State, Department of Corrections for the proposition that “[i]f fundamental constitutional
rights are alleged to be abridged in disciplinary proceedings, it would be the duty of the
court to inquire into the allegations.” 314 P.3d 58, 64 (Alaska 2013) (alternation in
original) (quoting McGinnis v. Stevens, 543 P.2d 1221, 1236 n.45 (Alaska 1975)). But
Johnson had access to the courts; his appeal was dismissed because of his failure to
comply with a reasonable procedural requirement intended to manage how the courts
accommodate that access.
                                          -10-                                      7122

court to reconsider the fees award after it was made. The argument was clearly waived.19
V.    CONCLUSION
             We AFFIRM the judgment of the superior court.




      19
              See Pebble Ltd. P’ship ex rel. Pebble Mines Corp. v. Parnell, 215 P.3d
1064, 1083 n.88 (Alaska 2009) (“Issues that are not raised in the superior court are
waived and cannot be asserted on appeal as grounds for overturning a judgment.”
(quoting Still v. Cunningham, 94 P.3d 1104, 1111 (Alaska 2004))).
                                         -11-                                     7122